DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 2-3, filed 9/12/2022, with respect to the rejection of claims 1, 8 and 15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Itoh et al. (US-PGPUB 2017/0017510).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (USPN 7,787,381) in view of Itoh et al. (US-PGPUB 2017/0017510).
Regarding claim 1, Small teaches a method comprising: receiving, by a network device, a segment routing policy advertisement specifying an endpoint of one or more paths and a policy color of the one or more paths [Col. 5, line 59 – Col. 6, line 27, Col. 6, lines 51-60, Col. 7, line 54 – Col. 8, line 50, multiple path sets are stored based on various scenarios and paths of particular color or policy are stored in the database 330 and a particular path of particular policy is selected based on type of communication needed and scenario]; determining, by the network device, that the policy color is specified with the designated value [Col. 8, lines 36-50, stores identified set of paths that represents specific value such as best solution or best configuration path]; and in response to determining that the policy color is specified with the designated value, storing, by the network device, the one or more paths in the data structure [Col. 8, lines 36-50, all paths are stored in the path database 330].
However, Small does not teach the policy color is specified with a designated value that causes the network device to store the one or more paths in a data structure that stores non-colored paths.
Itoh teaches the policy color is specified with a designated value that causes the network device to store the one or more paths in a data structure that stores non-colored paths [Fig. 12, Para 119, stores paths based on identification of communication type where paths are stored based on type of path and identifier].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to store non-colored and colored path in a same database so that various path functions can be executed from a single storage of paths.
Regarding claim 5, Small teaches receiving, by the network device and from another network device of the one or more paths, the segment routing policy advertisement [Col. 8, line 51 – Col. 9, line 3].
Regarding claims 6 and 13, Small teaches receiving, by the network device and from a controller that manages network devices of the one or more paths, the segment routing policy advertisement [Col. 8, line 51 – Col. 9, line 3].
Regarding claim 8, Small teaches a network device comprising: one or more interfaces [Fig. 6, 630]; and a control unit in communication with the one or more interfaces, the control unit comprising one or more processors configured to: receive a segment routing policy advertisement specifying an egress of one or more paths, and a policy color of the one or more paths [Col. 5, line 59 – Col. 6, line 27, Col. 6, lines 51-60, Col. 7, line 54 – Col. 8, line 50, multiple path sets are stored based on various scenarios and paths of particular color or policy are stored in the same database 330 and a particular path of particular policy is selected based on type of communication needed and scenario]; determine that the policy color is specified with the designated value [Col. 8, lines 36-50, stores identified set of paths that represents specific value such as best solution or best configuration path]; and in response to determining that the policy color is specified with the designated value, store the one or more paths in the data structure [Col. 8, lines 36-50, all paths are stored in the path database 330].
However, Small does not teach the policy color is specified with a designated value that causes the network device to store the one or more paths in a data structure that stores non-colored paths.
Itoh teaches the policy color is specified with a designated value that causes the network device to store the one or more paths in a data structure that stores non-colored paths [Fig. 12, Para 119, stores paths based on identification of communication type where paths are stored based on type of path and identifier].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to store non-colored and colored path in a same database so that various path functions can be executed from a single storage of paths.
Regarding claim 12, Small teaches receiving, from the egress, the segment routing policy advertisement [Col. 8, line 51 – Col. 9, line 3].
Regarding claim 15, small teaches a system comprising: an egress network device of one or more paths [Fig. 1, 142, 140 etc.]; one or more intermediate network devices of the one or more paths [Fig. 1, 130, 133, etc.]; and an ingress network device of the one or more paths, wherein the one or more paths extend from the ingress network device to the egress network device via the one or more intermediate network devices, wherein the ingress network device is configured to: receive a segment routing policy advertisement specifying the egress network device as an endpoint of the one or more paths, and a policy color of the one or more paths [Col. 5, line 59 – Col. 6, line 27, Col. 6, lines 51-60, Col. 7, line 54 – Col. 8, line 50, multiple path sets are stored based on various scenarios and paths of particular color or policy are stored in the same database 330 and a particular path of particular policy is selected based on type of communication needed and scenario]; determine that the policy color is specified with the designated value [Col. 8, lines 36-50, stores identified set of paths that represents specific value such as best solution or best configuration path]; and in response to determining that the policy color is specified with the designated value, store the one or more paths in the data structure [Col. 8, lines 36-50, all paths are stored in the path database 330].
However, Small does not teach the policy color is specified with a designated value that causes the ingress network device to store the one or more paths in a data structure that stores non-colored paths.
Itoh teaches the policy color is specified with a designated value that causes the ingress network device to store the one or more paths in a data structure that stores non-colored paths [Fig. 12, Para 119, stores paths based on identification of communication type where paths are stored based on type of path and identifier].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to store non-colored and colored path in a same database so that various path functions can be executed from a single storage of paths.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (USPN 7,787,381) in view of Itoh et al. (US-PGPUB 2017/0017510) and Thankappan et al. (USPN 9,882,805).
Regarding claims 2, 9 and 16, the references teach a method, a network device and a system as discussed in rejection of claims 1, 8 and 15.
However, the references do not teach a maximum value of the policy color.
Thankappan teaches a maximum value of the policy color [Col. 3, lines 9-37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a maximum value for a policy so that load balancing through switches can be done.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (USPN 7,787,381) in view of Itoh et al. (US-PGPUB 2017/0017510) and Shah et al. (USPN 8,023,504).
Regarding claims 4, 11 and 18, , the references teach a method, a network device and a system as discussed in rejection of claims 1, 8 and 15.
However, , the references do not teach a border gateway protocol (BGP) message.
Shah teaches a BGP message [Col. 7, lines 4-38].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a BGP message so that routing table entries can be updated and populated.
Allowable Subject Matter
Claims 3, 7, 10, 14, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464